Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Arguments
Applicant's amendments/arguments filed 10/14/2021 have been fully considered but they are not persuasive. Independent claims 1 and 11 have been largely amended to incorporate limitations from previously rejected claims. However, no specific rebuttal to the previous rejected subject matter has been presented. The rejections below have been updated to reflect the newly amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 5, 8, 10-12, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu, U.S. PGPUB No. 2017/0127203 in view of Schnell et al. U.S. Patent No. 10,162,779 (previously cited on 11/10/2020).

Per Claim 1, Ryu discloses:
an electronic device (101) comprising:
a connection unit comprising a first port, a second port, a third port, and a fourth port for connecting an external audio device (Figure 8; USB Controller 850 connects host device 101 to an external device via a plurality of “ports” 811-819.);
a codec configured to generate an audio signal transmitted to the external audio device (Paragraphs 136-137; Audio Codec 830);
a first switch unit (958) configured to, if the external audio device is electrically connected to the electronic device through the connection unit, connect the first port and the second port with the codec (Paragraphs 120, 144, and 156-158; MIC and GND Switch 958 represents the “first switch unit” as the switch respectively connects/configures the third port (SBU1/A8) and the fourth port (SBU2/B8) to be either connected to ground (GND) or transmit an audio signal to/from the codec.);
a second switch unit (853/953) configured to if the external audio device is electrically connected to the electronic device through the connection unit, connect the third port and the fourth port with the codec (Paragraphs 248-271 and Figure 17 outline the process of determining whether the connected external device is an audio device or a non-audio device. Paragraphs 282-288 and Figures 20 and 21 disclose the USB/audio signal switch 853/953/2007/2107 and the configuration of such for selectively connecting an external audio device to codec 830.),
wherein the third port is a sideband use (SBU)1 port of the electronic device and the fourth port is an SBU2 port of the electronic device (Paragraph 157, Figure 9
when a coupling orientation of the external audio device and the electronic device is a forward orientation, a ground (GND) port of the external audio device is connected to the third port and a microphone (MIC) port of the external audio device is connected to the fourth port, and when the coupling orientation is a reverse orientation, the GND port of the external audio device is connected to the fourth port and the MIC port of the external audio device is connected to the third port (Paragraph 157 discusses these scenarios of orientations and pin connections.)
and a ground unit connected to a first wire between the second switch unit and the third port and connected to a second wire between the second switch unit and the fourth port, and configured to connect one of the first wire and the second wire with a ground area of the electronic device based on the coupling orientation, wherein when the third port is connected to the GND port of the external audio device, the first wire is connected with the ground area of the electronic device and when the fourth port is connected to the GND port of the external audio device, the second wire is connected with the ground area of the electronic device (Paragraphs 120, 144, and 156-158; MIC and GND Switch 958 also encompasses and represents the “ground unit” as the switch respectively connects/configures the third port (SBU1/A8) and the fourth port (SBU2/B8), and the wires that are connected to said ports, to be either connected to ground (GND) or transmit an audio signal to/from the codec. It is inherent, based on the fundamental workings of a switch, that the configuration of one of ports A8 or B8 to be the analog ground (AGND) is achieved by selectively connecting the chosen port to be connected to a ground area/terminal of the device. Ryu also teaches that the MIC/GND switch 958 could be located anywhere within electronic device 901, which would include between a mic switch and the third/fourth ports of the connector.); and
a processor (Paragraph 138, Figure 8; AP 840) configured to transmit to the third switch unit a first signal for controlling to swap the connection directions of the third port and the fourth port based on the coupling orientation and transmit to the ground unit a second signal for controlling to connect one of the first wire and the second Paragraphs 120, 144, and 156-158; MIC and GND Switch 958 represents the “first switch unit” and “ground unit” as the switch respectively connects/configures the third port (SBU1/A8) and the fourth port (SBU2/B8) to be either connected to ground (GND) or transmit an audio signal to/from the codec, based on the detected orientation of the connected external audio device.).

Ryu discloses detecting the orientation of a connector/plug of the external device and utilizing USB/audio switch 853 to route signals to specific ports (either Audio Right/Left A+ or Audio Right/Left B-) of Audio Codec 830 (Paragraphs 282-285, Figure 20). However, the USB/audio switch 853 is already considered the claimed “second switch”, and therefore does not read on a separate switch for performing the routing of signals due to a detected orientation of a plug/connector.

However, Schnell similarly discloses a USB type-C connector 132 and utilizes a separate switch 208(2) for swapping USB signals received from the connector 132 depending on a detected orientation of a USB type-C plug within said connector (Col. 9 lines 24-37, Figure 2).

-	It would have been obvious to one of ordinary skill in the art at the time of the Applicant's claimed invention to utilize a separate switch to perform signal switching based on detected orientation, as taught by Schnell, in place of the single switching circuit taught by Ryu. This would have been obvious since it has been held that the simple substitution of one known element single element switch for another multi-element switch to obtain predictable results is obvious to one of ordinary skill. See MPEP 2141, section III(B). Additional motivation exists in Ryu previously discussing utilizing different variations of switch devices (2.1 MUX vs. 3:2 MUX implementations) being possible for implementing the USB/Audio switch 853 (Paragraphs 272-277), with different implementations comprising trade-offs in cost and/or performance.

Paragraphs 125, 141, 153, 195).Per Claim 5, Ryu discloses the electronic device of claim 1, wherein: if the coupling orientation is the forward orientation, the first signal is set to a first value and the second signal is set to a second value, if the coupling orientation is the reverse orientation, the first signal is set to the second value and the second signal is set to the first value, and if the electronic device and the external audio device are not coupled, the first signal is set to the first value and the second signal is set to the first value (Paragraphs 185-192, Table 1).

Per Claim 8, Ryu discloses the electronic device of claim 1, wherein the ground unit is configured as a multiplexer (MUX) circuit with the second switch unit (Paragraphs 181, 270, 275, and 276 discuss different switches being implemented via multiplexers.).Per Claim 10, Ryu discloses the electronic device of claim 1, wherein the connection unit is a type-C universal serial bus (USB) connection unit (Paragraphs 103, 113).
Per Claims 11, 12, 15, 18, and 20, please refer to the above rejection of claims 1, 2, 15, 18, and 20, as the limitations of these claims are substantially similar. Therefore, the rejection of these limitations have been previously discussed and are equally applicable.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889.  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2185